Exhibit 10.1

 



 

 

AMENDMENT

TO THE

MASTER LOAN AGREEMENT

 

 

THIS AMENDMENT is entered into as of August 18, 2014, between FARM CREDIT
SERVICES OF AMERICA, FLCA (“Lead Lender”) and GREEN PLAINS SUPERIOR LLC,  Omaha,
 Nebraska (the “Company”).

 

BACKGROUND

 

             Lead Lender and the Company are parties to a Master Loan Agreement
dated June 20, 2011 (such agreement, as previously amended, is hereinafter
referred to as the “MLA”).  Lead Lender and the Company now desire to amend the
MLA.  For that reason, and for valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), Lead Lender and the Company agree
as follows:

 

1.          Section 10(H) of the MLA is hereby amended and restated to read as
follows:

 

             SECTION 10.  Negative Covenants.  Unless otherwise agreed to in
writing by Agent, while this agreement is in effect the Company will not:

                 

                   (H)  Dividends, Etc.  Declare or pay any dividends, or make
any distribution of assets to the member/owners, or purchase, redeem, retire or
otherwise acquire for value any of its equity, or allocate or otherwise set
apart any sum for any of the foregoing, except that a distribution may be
accrued to the Company's member/owners of up to 40% of the year-to-date net
profit before taxes (according to GAAP) and payment of this accrued amount may
be made after the end of each fiscal quarter, provided that the Company has been
and will remain in compliance with all loan covenants, terms, and
conditions.  Furthermore, the Company may pay out equity with no limitation,
provided working capital as calculated per Section 11 (A) of the MLA is equal to
or greater than $10,000,000.00 after the distribution, provided that the Company
has been and will remain in compliance with all loan covenants, terms, and
conditions.

 

2.          Section 10(I) of the MLA shall be deleted in its entirety.

 

3.          Section 11 of the MLA is hereby amended and restated to read as
follows:

 

            SECTION 11.    Financial Covenants.  Unless otherwise agreed to in
writing, while this agreement is in effect:

 

                   (A)  Working Capital.  The Company will have at the end of
each period for which financial statements are required to be furnished pursuant
to Section 9(H) hereof an excess of current assets over current liabilities
(both as determined in accordance with GAAP consistently applied) of not less
than $3,000,000.00, except that in determining current assets, any amount
available under the Revolving Term Loan Supplement (less the amount that would
be considered a current liability under GAAP if fully advanced) hereto may be
included.

 

                   (B)  Net Worth. The Company will have at the end of each
period for which financial statements are required to be furnished pursuant to
Section 9(H) hereof an excess of total assets over total



--------------------------------------------------------------------------------

 

 

 

liabilities (both as determined in accordance with GAAP consistently applied) of
not less than $33,000,000.00.

 

                    (C)  Debt Service Coverage Ratio.  The Company will have at
the end of each fiscal year of the Company a “Debt Service Coverage Ratio” (as
defined below) for such year of not less than 1.00 to 1.00.  For purposes
hereof, the term “Debt Service Coverage Ratio” shall mean the following (all as
calculated for the most current year end in accordance with GAAP consistently
applied):  (1) net income (before taxes), plus depreciation and amortization,
plus new equity injections; divided by (2) $2,400,000.00.

 

4.         Except as set forth in this amendment, the MLA, including all
amendments thereto, shall continue in full force and effect as written.

 

 

IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES OF AMERICA, FLCA

      GREEN PLAINS SUPERIOR LLC

 

 

By:

/s/ Kathryn J. Frahm

   By:

/s/ Patrich Simpkins

 

 

Title:

VP Commercial Lender

   Title:

EVP, Finance & Treasurer

 

 



 

 

--------------------------------------------------------------------------------